DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites “the retraction device comprises an actuator unit that moves the elongated pulling element, said actuator unit being coupled to a sensor unit that detects an angular position of the tailgate”. This renders the claim indefinite, since “an actuator unit that (a) moves the elongated pulling element and (b) is coupled to a sensor unit that detects an angular position of the tailgate” is recited in claim 1, from which claim 11 depends, and it is unclear if multiple “actuator units” and “sensors” are intended to be claimed. Appropriate correction is required. 
Claims 12 and 13 are rejected as depending from a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11 and 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Lee (US 8,684,435).
Regarding claim 1, Lee discloses a tailgate subassembly for a vehicle comprising: a tailgate (See Figures 6-7); and an elongated pulling element (Figure 5, elements 10 and 20)  which in an open position of the tailgate extends downwardly at least partially from a starting region on an inner face of the tailgate, said elongated pulling element having a grip portion (Figure 5, element 10) for a user; characterized in that the elongated pulling element is coupled to a retraction device (Figure 3, considered at least elements 40, 50, 60, and 70), said retraction device including an actuator unit  (Figure 3, elements 60 and 70) that (a) moves the elongated pulling element and (b) is coupled to a sensor unit (Figure 2, elements 200 and 400) that detects an angular position of the tailgate (see column 3, lines 29-43, “a control module 400 electrically connected with the switch 200 to detect whether the tailgate is opened or closed”. Examiner notes that the opened and closed positions of the tailgate are considered to be “angular positions of the tailgate”) whereby the retraction device is configured to pull up the grip portion in a direction of the starting region when the tailgate is moved into a closed position (See column 4, lines 50-57).  
Regarding claim 2, Lee discloses wherein the retraction device is designed to retract the elongated pulling element at least partially into an interior of the tailgate.  
Regarding claims 3 and 14, Lee discloses wherein the retraction device is designed to extend the grip portion relative to the starting region when the tailgate is moved into the open position.  
Regarding claim 11, Lee discloses wherein the retraction device comprises an actuator unit that moves the elongated pulling element, said actuator unit being coupled to a sensor unit that detects an angular position of the tailgate.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US 6,152,502) in view of Scheler (US 2012/0151840).
Regarding claims 1 and 11, Rossi discloses a tailgate subassembly for a vehicle comprising: a tailgate (Figures 6-7, element 10); and an elongated pulling element (Figures 6-7, elements 32 and 24) which in an open position of the tailgate extends downwardly at least partially from a starting region on an inner face of the tailgate and on comprises a grip portion (Figures 6-7, element 24) for a user; characterized in that the elongated pulling element is coupled to a retraction device (Figures 6-7, element 
Rossi does not explicitly disclose wherein the actuator unit is coupled to a sensor unit that detects an angular position of the tailgate. Scheler, however, teaches that it is known in the art to configure a tailgate assembly for a vehicle that features a tailgate and a controller device that includes a sensor unit that detects an angular position of the tailgate (See Figure 1, See at least paragraphs [0040-0042], “The term "hatch controller" also includes all components which serve to detect states by control technology. These include, for example, position sensors which serve to detect the position and/or movement of the hatch leaf 2. Position sensors of this kind are generally accommodated in the hatch drive 3 itself and are designed, for example, as Hall or magnetoresistive (MR) sensors”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tailgate assembly of Rossi such that it includes a controller and sensor unit that detects an angular position of the tailgate, as this would improve the functionality of the system by monitoring a position of the tailgate with respect to the vehicle body, which would be found desirable to potential consumers. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one 
Regarding claim 2, Rossi discloses wherein the retraction device is designed to retract the elongated pulling element at least partially into an interior of the tailgate (See Figure 6).  
Regarding claims 3 and 14, Rossi discloses wherein the retraction device is designed to extend the grip portion relative to the starting region when the tailgate is moved into the open position (See Figure 7).  
Regarding claims 4 and 15, Rossi discloses wherein the retraction device is adapted to pull the grip portion toward the starting region until the grip portion is arranged closer to the starting region than a lower edge of the tailgate and to extend the grip portion relative to the starting region until the grip portion is spaced further apart from the starting region than the lower edge (See Figures 6 and 7).  
Regarding claims 5 and 16, Rossi discloses wherein the retraction device comprises a rotatably mounted roller element (Figures 6-7, element 30) for at least partially rolling up the elongated pulling element.  
Regarding claims 6 and 17, Rossi discloses wherein the elongated pulling element is configured from flexible material.  
Regarding claims 7 and 18, Rossi discloses wherein a handle for the user is arranged in the grip portion (See Figure 7, Examiner notes that element 24 is considered to be a “handle”).  


Claims 1, 11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over FR2943582 in view of Scheler (US 2012/0151840).
Regarding claims 1 and 11, FR2943582 discloses a tailgate subassembly for a vehicle comprising: a tailgate (Figure 1, element 1); and an elongated pulling element (Figures 1-2, element 8) which in an open position of the tailgate extends downwardly at least partially from a starting region on an inner face of the tailgate and on an end side comprises a grip portion (See Figure 2) for a user; characterized in that the elongated pulling element is coupled to a retraction device (Figures 3-6, element 12) said retraction device including an actuator unit that moves the elongated pulling element, whereby the retraction device is configured to pull up the grip portion in a direction of the starting region when the tailgate is moved into a closed position.
FR2943582 does not explicitly disclose wherein the actuator unit is coupled to a sensor unit that detects an angular position of the tailgate. Scheler, however, teaches that it is known in the art to configure a tailgate assembly for a vehicle that features a tailgate and a controller device that includes a sensor unit that detects an angular position of the tailgate (See Figure 1, See at least paragraphs [0040-0042], “The term "hatch controller" also includes all components which serve to detect states by control technology. These include, for example, position sensors which serve to detect the position and/or movement of the hatch leaf 2. Position sensors of this kind are generally accommodated in the hatch drive 3 itself and are designed, for example, as Hall or magnetoresistive (MR) sensors”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tailgate assembly of FR2943582 such that it includes a controller and sensor unit 
Regarding claim 19, FR2943582 discloses wherein a force which acts between the tailgate and a vehicle structure, when the tailgate is moved, is able to be transmitted by a force transmission mechanism (Figure 6, element 9) to the retraction device in order to drive this retraction device.  
Regarding claim 20, FR2943582 discloses wherein a force is able to be transmitted from a hinge region (Figure 6, element 10 is located in a hinge region) of the tailgate to the retraction device by the force transmission mechanism in order to drive the retraction device when the tailgate is moved.

Claims 1-7, 11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over DE202014003662 in view of Scheler (US 2012/0151840).
Regarding claims 1 and 11, DE202014003662 discloses 
a tailgate subassembly for a vehicle comprising: a tailgate (See Figures 1-2); and an elongated pulling element (Figure 2, element 32)  which in an open position of the 
DE202014003662 does not explicitly disclose wherein the actuator unit is coupled to a sensor unit that detects an angular position of the tailgate. Scheler, however, teaches that it is known in the art to configure a tailgate assembly for a vehicle that features a tailgate and a controller device that includes a sensor unit that detects an angular position of the tailgate (See Figure 1, See at least paragraphs [0040-0042], “The term "hatch controller" also includes all components which serve to detect states by control technology. These include, for example, position sensors which serve to detect the position and/or movement of the hatch leaf 2. Position sensors of this kind are generally accommodated in the hatch drive 3 itself and are designed, for example, as Hall or magnetoresistive (MR) sensors”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tailgate assembly of DE202014003662 such that it includes a controller and sensor unit that detects an angular position of the tailgate, as this would improve the reliability and functionality of the system by monitoring a position of the tailgate with respect to the vehicle body, which would be found desirable to potential consumers. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of 

Regarding claim 2, DE202014003662 discloses wherein the retraction device is designed to retract the elongated pulling element at least partially into an interior of the tailgate.  
Regarding claims 3 and 14, DE202014003662 discloses wherein the retraction device is designed to extend the grip portion relative to the starting region when the tailgate is moved into the open position.  
Regarding claims 4 and 15, DE202014003662 discloses wherein the retraction device is adapted to pull the grip portion toward the starting region until the grip portion is arranged closer to the starting region than a lower edge of the tailgate and to extend the grip portion relative to the starting region until the grip portion is spaced further apart from the starting region than the lower edge. Examiner notes that element 28 is entirely capable of extension and retraction of element 32 via input from a user.  
Regarding claims 5 and 16, DE202014003662 discloses wherein the retraction device comprises a rotatably mounted roller element for at least partially rolling up the elongated pulling element.  
Regarding claims 6 and 17, DE202014003662 discloses wherein the elongated pulling element is configured from flexible material.  
Regarding claims 7 and 18, DE202014003662 discloses wherein a handle (Figures 1-3, element 30 is considered to be both a “grip” and a “handle”) for the user is arranged in the grip portion.  

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive.
Regarding the argument “Amended claim 1 recites that the retraction device includes an actuator unit coupled to a sensor unit that detects an angular position of the tailgate whereby the retraction device is configured to pull up the grip portion in a direction of the starting region when the tailgate is moved into a closed position. It is respectfully submitted that none of Rossi, FR294, DE2020 and Lee teach these elements of amended claim 1. Since the cited art fails to "TEACH EVERY ELEMENT OF THE CLAIM", under MPEP Section 2131, the cited prior art cannot provide a proper .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/JUSTIN B REPHANN/Examiner, Art Unit 3634